Citation Nr: 1046796	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, had active duty service from 
November 1962 to December 1966.  Commendations and awards include 
a Vietnam Service Medal, a Vietnam Campaign Medal, and a Navy 
Unit Commendation Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision, which denied 
service connection for a gastrointestinal disorder and 
entitlement to special monthly compensation based on the need for 
aid and attendance; and on appeal from a January 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied service connection 
for COPD.  

In a May 2006 rating decision the RO granted service connection 
for gastroesophageal reflux disease (claimed as gastrointestinal 
conditions), and in a May 2007 rating decision the RO granted the 
Veteran's request for special monthly compensation based on the 
need for aid and attendance.  These claims having been granted, 
the issues are no longer on appeal.

In October 2009 the Veteran appeared at the Portland RO and 
testified by videoconference before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.  The transcript of 
that hearing is of record.

In December 2009 the Board remanded the matter for provision to 
the Veteran of a new VA Compensation and Pension (C&P) 
examination, which was done in March 2010.  Unfortunately, remand 
for further development is warranted.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for COPD, which he says may 
be related to his exposure to environmental contaminants onboard 
the USS Oriskany; in particularly, his exposure to carcinogens 
during a shipboard fire in October 1966.  He also points out that 
he was treated for upper respiratory infections during service.

Service records confirm that the served on the USS Oriskany.  
Military records confirm that a fire broke out on the USS 
Oriskany on October 26, 1966; that "all hands reported to the 
emergency and engaged in the fire fighting and rescue operations 
until the fire was brought under control; and that "smoke and 
heat from the fire resulted in the deaths of 44 officers and 
men."  

STRs confirm that the Veteran was diagnosis with and treated for 
upper respiratory infections in 1962 and 1963.

In May 2005 the Veteran was accorded a C&P examination, and a 
diagnosis of COPD was returned.  According to examiner, the 
Veteran's 50 pack-per-year history of cigarette smoking was the 
most likely cause for his COPD; however, she also averred that it 
was possible that there "was some obstructive damage done to the 
lungs, inhaling smoke during the fire on ship but separating 
these two causes would not be possible any attempt would be 
merely speculation."  

In May 2006 the Veteran submitted copies of news articles on the 
USS Oriskany dating from 2003 to 2006.  Of particular note is a 
February 2005 article regarding disposition of the Oriskany, 
which informs that the Oriskany was laden with "carcinogenic 
polychlorinated biphenyls [PCBs] and other hazardous materials."

In December 2009 the Board remanded the matter for an examination 
and opinion regarding a nexus between shipboard contaminants and 
the Veteran's COPD.  In March 2010 the requested examination was 
duly conducted; however, the examiner stated that "it cannot be 
stated without mere speculation as to what type of toxins the 
Veteran was exposed to during the fire aboard ship and if they 
would cause his COPD."

As the Veteran has submitted prima facie evidence of 
environmental toxins onboard the USS Oriskany, the matter must be 
remanded for further development, including a statement from the 
Navy department or other appropriate agency regarding the 
environmental toxins onboard the USS Oriskany, particularly in 
October 1966.  On remand the dates of the Veteran's service on 
the USS Oriskany must be verified.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request a complete copy of the Veteran's 
Official Military Personnel File; or, in the 
alternative, obtain proof that the Veteran 
was aboard the USS Oriskany on October 26, 
1966.

2.  Contact the appropriate service 
department/agency official and request a 
determination as to the nature of environmental 
toxins aboard the USS Oriskany; particularly 
during the fire aboardship on October 26, 
1966, which resulted in the deaths of 44 
servicemen.   

If the Veteran is determined to have been 
exposed to environmental hazard(s) on the USS 
Oriskany, the type of toxin, and the severity 
of the exposure, must be identified.


3.  After completion of steps 1 and 2, schedule 
the Veteran for a new examination or, if the 
Veteran prefers, send the claim's file for 
review by a C&P examiner.  Following review of 
all of the evidence of record, the examiner is 
requested to opine as to whether it is at least 
as likely as not (50 percent probability or 
greater) that a current lung disorder is due, 
at least in part, to environment toxins aboard 
the USS Oriskany, including carcinogens 
encountered during a shipboard fire on October 
26, 1966.

The physician is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and against 
a conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  More likely and 
as likely support the causal relationship; less 
likely weighs against the claim.

A rationale for all opinions proffered must be 
provided.  If the examiner is unable to provide 
the requested opinion without resorting to 
speculation, he/she must provide the reason 
that an opinion would require speculation.

4.  After completion of all of the above, 
readjudicate the claim.  If the benefit sought 
remains denied, send the Veteran and his 
representative a supplemental statement of the 
case and return the case to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



